Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 25 May 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                  
                     dear general
                     philadelphia 25 may 1783
                  
                  I have the honour to present you the memorial mentionned in my last letter.  I Composed it after the hints you have been pleased to give to me when at head quarters.  I beg your Excellency to let me know if I have been happy enough as to meet with your ideas, willing not to propose any thing to Congress but trough you and what you approve of.
                  If yor Excellency desires something more or different of what this memorial Contains, I beg you to give me your orders, happy if I Can render of some utility to america the last moments of my residence in it.  I have the honor to be with the greatest respect and attacht your Excellencys the most obedient and humble servant
                  
                     Duportail
                  
                  
                     I must make an apology for all the faults Contained in the memorial against the english language.  but I did all what I Could to avoid them.  if your Excellency thought proper to find the memorial to Congress, I would beg some of the gentlemen of your family to Correct as many as possible.
                  
                  
               